UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
EASTERN DIVISION

DISABILITY RIGHTS OHIO,
Case No. 2:18-CV-894
Plaintiff, CHIEF JUDGE EDMUND A. SARGUS, JR.
Magistrate Judge Chelsey M. Vascura

 

v.
BUCKEYE RANCH, INC.,
Defendant.
BUCKEYE RANCH, INC.,
Case No. 2:18-CV-906
Plaintii`f, CHIEF JUDGE EDMUND A. SARGUS, JR.
Magistrate Judge Chelsey M. Vascura
v.
DISABILITY RIGHTS OHIO,
Defendant.
OPINION AND ORDER

This matter is before the Court on the motion filed by Disability Rights Ohio (“DRO”), in
which it “requests that this Court issue a preliminary injunction, requiring Buckeye Ranch to
permit [DRO] to have reasonable unaccompanied access to youth at the facility,” and to be
provided certain records in the possession of Buckeye Ranch (Case No. lS-cv-894, ECF No. 7),l
and Buckeye Ranch’s Motion for a Temporary Restraining Order (“TRO”) in Which it requests

that the Court “prohibit [DRO] from unauthorized access to certain of its records and the youth

 

1 Unless otherwise noted, all docket references are made to the docket in case number 2:18-cv-
894.

who reside at the Buckeye Ranch” (Case No. 18-cv-906, ECF No. 2). For the reasons set forth
below, and in accordance with this decision, the Court GRANTS DRO’s Motion for Prelimina.ry
Injunction and DENIES Buckeye Ranch’s Motion for Temporary Restraining Order.
I.

The Protection and Advocacy for Individuals with Mental Illness Act (“PAlMI” , 42
U.S.C. §§ 10801_10851 (2000), the Developmental Disabilities Assistance and Bill of Rights
Act of 2000 (“PADD” , 42 U.S.C. §§ 15001-15115 (2000), and the Protection and Advocacy of
Individual Rights Act (“PAIR”), 29 U.S.C. § 794e (2000) (collectively, the “P & A Acts”)
authorize a protection and advocacy system (“P & A system”) to “monitor the care of and
advocate on behalf of individuals with mental illness and developmental or other disabilities.”
Connecticut Ojjf of Protec. and Advoc. For Persons Wr'th Disabz'lz'ties v. Harg‘ord Bd. of Educ. ,
464 F.3d 229, 233 (2d Cir. 2006) (“Connectz'cut Oj‘ice of P & A”) (cit:ing 29 U.S.C. § 794e(a)(l);
42 U.S.C. §§ 10801, 15001). “To further these objectives, the P & A system ‘has extensive
authority to access individuals, patient records, and public and private facilities.”’ Matter of
Dr'sabz'lily Rz'ghts Idaho Req. for Ada Counly Coroner Records Relating to the Death of D.T.
(“Disabilizy Rz'ghts Idaho”), 168 F. Supp. 3d 1282, 1286 (D. Idaho 2016) (quoting 42 U.S.C.
10805(a)); citing Alabama Dz'sabz‘lities Advocacy Program v. J.S. Tarwater Developmental Ctr.,
97 F.3d 492, 497 (l lth Cir. 1996) (“Tarwater”) (“It is clear that [PAlMI] provides express
authority for P & As to gain broad access to records, facilities, and residents to ensure that
[PAIMI’s] mandates can be effectively pursued.”)).

The P & A Acts “offer States federal money” and require “[a]s a condition of funding, a
State must establish a [P & A] system ‘to protect and advocate the [rights of individuals with

mental illness and developmental or other disabilities].”’ Virginia Oj]€ For Protec. and Advoc. v.

Stewart, 563 U.S. 247, 247 (2011) (citing 42 U.S.C. § 15043(a)(l)). “A participating State may
appoint either a state agency or a private nonprofit entity as its P & A system, but if a state
agency it must have authority to litigate and freedom from the control of other state agencies or
officers.” Id.

Plaintiff DRO is designated by the Govemor of the State of Ohio as the P & A system for
individuals with disabilities in Ohio. Exec. Orders 2012-05K and 2015-]0K; Ohio Rev. Code §
5123.60-601. DRO is a non-profit corporation incorporated in the state of Ohio with its
headquarters in Columbus, Ohio.

Defendant Buckeye Ranch is a non-proHt corporation incorporated in the state of Ohio
with its principal office in Grove City, Ohio. Buckeye Ranch provides mental health, drug and
alcohol treatment, and other services to children and families, both through day services and a
residential facility. Sorne of the children served may be subject to charges under the criminal
laws of Ohio. Buckeye Ranch houses over 80 youth on average in its residential program,
impacting more than 4,800 children and families each year. (Second Am. Compl. at l, ECF No.
24, Case No. 2:18-cv-906.)

Buckeye Ranch’s residential treatment facility is licensed by the State of Ohio
Department of Mental Health and Addiction Services (“Ohio Department of Mental Health”) and
is a certified mental health agency. Buckeye Ranch is obligated to report any allegation of abuse
and neglect to the Ohio Department of Mental Health in accordance with Ohio Revised Code §
2151 .421. Buckeye Ranch avers that “[t]hese reports usually involve physical restraints of the

children by staff.” Id. 1[ 14. Buckeye Ranch states that it files approximately seventy of these

reports each year. Id. ‘[[ 15.

The parties do not dispute that Buckeye Ranch is a facility subject to the P & A Acts.
Nor do the parties dispute that the youth at Buckeye Ranch are protected by the P & A Acts, and
that the individuals who are the subjects of the reports of abuse and neglect at issue in this action
are Wards of the state, as are nearly all the youth at Buckeye Ranch.

II.

The facts relied upon in this decision are found in the complaints filed by the parties in
this case and the related case of Buckeye Ranch v. DRO, Case No. lS-cv-906, the parties’ briefs,
the testimony and documentary evidence oHered with the briefing and at the Preliminary
Injunction Hearing held February 20, 2019. (DRO’s Second Am. Compl., ECF No. 34; Buckeye
Ranch’s Second Am. Compl., ECF No. 24 in Case No. 2:18-cv-906; DRO’s Mot. for Prelim.
Inj., ECF No. 7; DRO’s Supp. Mem. to Mot. for Prelim. Inj., ECF No. 9; Buckeye Ranch’s
Mem. in Opp. to Mot. for Prelim. Inj. and Supp. Mem., ECF No. 10; Brief of DRO, ECF No. 12,
Brief of Buckeye Ranch, ECF No. 13; DRO’s Second. Supp. to Mot. for Prelim. Inj., ECF No.
15; DRO’s Supp. Decl., ECF No. 17; Buckeye Ranch’s Opp. to DRO Second Supp. to Mot. for
Prelim. Inj., ECF No. 18.)

Additionally, while the Court has not determined whether to permit amici curiae, it has
reviewed the briefing filed by those requesting to participate and taken into consideration any
relevant argument made in the briefs. (Mot. of Acadia Healthcare Co., Inc. to Appear as Amicus
Curiae in Support of Buckeye Ranch, ECF No. 19; DRO Mem. in Opp. to Mot. to Appear as
Amicus, ECF No. 25, Reply in Support of Amicus Appearance, ECF No. 27; Mot. of Ohio
Children’s Alliance, Beech Brook, Hittle House, New Beginnings Residential Treatment Center,

And St. Joseph Orphanage to Appear as Amici Curiae, ECF No. 49.)

The issues before the Court are based upon Hve incident reports received by DRO from
the Ohio Depar'trnent of Mental Health regarding the use of restraint techniques on four youth at
Buckeye Ranch. DRO began investigations into these reports, asking Buckeye Ranch for video
footage and certain records, which was provided. DRO has also requested additional records and
interviews with the four individuals who were the subjects of these reports of abuse and neglect.
Buckeye Ranch refused to provide some of the requested documents and denied DRO
unaccompanied access to the subjects of the incident reports until it was able to obtain consent
from the government agencies that are the legal guardians of the youth, Which it was not able to
obtain for all the youth.

llI.

“A plaintiff seeking a preliminary injunction must establish that he is likely to succeed on

the merits, that he is likely to suffer irreparable harm in the absence of preliminary relief, that the
balance of the equities tips in his favor, and that an injunction is in the public interest.” Obama
for Am. v. Husted, 697 F.3d 423, 428 (6th Cir. 2012) (citing Wr`nter v. Natural Res. Def Council,
Inc., 555 U.S. 7, 20 (2008)). In the Sixth Circuit, an “injunction will seldom be disturbed unless
the district court relied upon clearly erroneous Hndings of fact, improperly applied the governing
law, or used an erroneous legal standard.”’ Id. (citing Mascio v. Pub. Emps. Ret. .vas. of th`o,

160 F.3d 310, 312 (6th cir. 1998)).

IV.
DRO contends it has shown that it is likely to succeed on the merits of its claim that
Buckeye Ranch is violating the P & A Acts by not providing it reasonable unaccompanied access

to the youth who are the subjects of the reports of abuse and neglect, by not providing the

requested additional records related to its investigation of those youth, and by not providing
records of other restraints that have been documented within a particular time period.

Buckeye Ranch responds that DRO cannot show that it is likely Buckeye Ranch has
violated or is violating the P & A Acts because (A) there was no statutory authority for DRO to
even begin an investigation of the reports of abuse and neglect of the four youth who reside at
Buckeye Ranch, (B) Buckeye Ranch provided all of the documents it was required to provide to
DRO, and (C) Buckeye Ranch provided the required access to the youth who are the subjects of
the reports of abuse and neglect.

A. Statutory Directive to lnvestigate Incidents of Abuse and Neglect

The P & A Acts provide the authority for a P & A system, like DRO, to “investigate
incidents of abuse and neglect of persons with mental ilhiess if the incidents are reported to the
system or if there is probable cause to believe that the incidents occurred.” 42 U.S.C. §
lOSOS(a)(l)(A). As such, both DRO and Buckeye Ranch agree that DRO is within its federal
mandate to connnence an investigation of abuse and neglect (l) “if the incidents are reported to”
DRO, “or” (2) “if there is probable cause to believe that the incidents occurred.” Id. Buckeye
Ranch argues that, while only one of these triggering events is necessary, neither occurred.

There is no dispute that DRO received from the Ohio Department of Mental Health five
reports of abuse and neglect of four youth who reside at Buckeye Ranch. DRO opened
investigations into these reports. Buckeye Ranch contends that DRO exceeded its statutory
authority by opening these investigations because the P & A Acts require that “a report be made
to the P & A System” directly, by for instance a parent or the youth him or herself`, instead of
coming from another agency. (Buckeye Ranch’s Opp. to DRO Second Supp. to Mot. for Prelim.

Inj. at 9, ECF No. 18.) Buckeye Ranch maintains that its mandatory “self-reports [to the Ohio

Department of Mental Health] were not made to DRO and therefore are not complaints for
triggering DRO’s right to investigate.” Id.

DRO responds that the P & A Acts do “not confine the obligation and right of P & A’s to
conduct investigations based on the source of the report of abuse and neglect,” and that “[n]o
common sense reading of the language of the statute can lead to the insertion of such a
restriction.” (DRO’s Second. Supp. to Mot. for Prelim. Inj. at 9-10, ECF No. 15.) This Court
agrees.

Neither the statutory and regulatory scheme nor the case law provides any support for the
proposition that the P & A system must treat differently reports of abuse and neglect based upon
the source of the report. Indeed, DRO’s receipt of reports of abuse and neglect from the Ohio
Department of Mental Health is the exact same procedure this Court has previously accepted as
sufficient to constitute incidents reported to a P & A system, In th'o Legal Rigkts Services v.
Buckeye Ranch, Inc., 365 F. Supp. 2d 877, 883 (S.D. Ohio 2005) (“Ohio Legal Rights”), the
precursor agency to DRO commenced an investigation based on reports it received from the
Ohio Department ofMental Health.

Moreover, this process of not differentiating the reports of abuse and neglect by their
source is supported by the Department of Health and Human Services (“DHHS”) in the Final
Rule, which provides in relevant part:

The Act states that a P &. A system has the authority to investigate incidents of

abuse and neglect that are either reported to the system or where there is probable

cause to believe that the incidents have taken place. The Department believes that

media accounts and newspaper articles can be viewed as the equivalent of a

complaint when they provide details about a specific incident of abuse or neglect

While such reports are not specifically directed at the P & A system, they are

published with the expectation that public officials responsible for conditions Will

act to stop abuse. P & A systems have that role. This does not preclude a P & A
system from acting on behalf of an unnamed client or on behalf of a class of people.

Substance Abuse and Mental Health Services Administration,' Requirernents Applicable to
Protectz'on and Advocacy of Indivz'duals with Mental Illness; Final Rule, 62 FR 53548-01 at
53551 (ernphasis added). If media reports not specifically directed at a P & A system are
sufficient to constitute a report to the P & A, certainly reports from a governmental agency are
also adequate.

Finally, this conclusion is also in accord with the P & A Acts’ purpose of protecting some
of society’s most vulnerable members As DRO appropriately highlights, while the youth with
disabilities in facilities like Buckeye Ranch “are particularly vulnerable, they have fewer natural
supports in place because they have limited contact with their families and support systems,”
causing, inter alia, many of them to be “unaware of their rights and unfamiliar with DRO’s role
as the P & A Agency.” (DRO’s Mot. for Prelim. Inj. At 5, ECF No. 7.)

Thus, regardless of the source of the reports of abuse and neglect obtained by the P & A
system, it has been given the statutory authority to investigate those reports. 42 U.S.C. §
10805(a)(l )(A). Accordingly, the reports of abuse and neglect DRO received from the Ohio
Department of Mental Health triggered DRO’s statutory right and obligation to investigate those
reports.

B. Access to Records

lnitially, the Court notes that Buckeye Ranch has appropriately and timely provided
many of the records DRO has requested, including video recordings of the events. Both
Buckeye Ranch and DRO appear to sincerely desire to meet their obligations of providing
services to the youth who reside at Buckeye Ranch. The Court encourages the parties to
continue to work together, which should prove an easier task once there is in this case a

determination of rights and obligations under the P & A Acts.

DRO contends that it is substantially likely to succeed on the merits of its claim that
Buckeye Ranch is violating the P & A Acts by failing to provide DRO access to all of the
records it has requested as part of its investigation of the reports of abuse and neglect at Buckeye
Ranch. DRO asserts that it is entitled to the records it seeks based on its authority to conduct
investigations of abuse and neglect under the P & A Acts. DRO maintains that the records it
requests are incident to and/or directly related to reports of abuse and neglect DRO has received,
or that have been conveyed to DRO’s investigator during the investigations There are two
categories of documents DRO requests: (l) records related to the four individuals who are the
subjects of the incident reports, and (2) records of the facility not directly related to the subjects
of the incident reports.

1. Records Related to the Four Subjects of the Reports of Abuse and Neglect

Buckeye Ranch posits that it “has provided to DRO all records regarding the individuals
who are the subject of the self-reported incidents and the video footage available for the
described incidents,” and that it is not required to provide any of the remaining documents DRO
has requested Both parties agree that subsection (a)(4) of 42 U.S.C. § 10805 applies to this

issue:

(a)(4) in accordance with section 10806 of this title, [P & A systems] have access
to all records of---

(A) any individual who is a client of the system if such individual, or the legal
guardian, conservator, or other legal representative of such individual, has
authorized the system to have such access;

(B) any individual (including an individual who has died or whose Whereabouts
are unknown)_

(i) who by reason of the mental or physical condition of such
individual is unable to authorize the system to have such access;

(ii) who does not have a legal guardian, conservator, or other legal
representative, or for whom the legal guardian is the State; and

9

(iii) with respect to whom a complaint has been received by the
system or with respect to whom as a result of monitoring or other
activities (either of which result from a complaint or other evidence)
there is probable cause to believe that such individual has been
subject to abuse or neglect; and

(C) any individual with a mental illness, who has a legal guardian, conservator, or
other legal representative, with respect to whom a complaint has been received by
the system or with respect to whom there is probable cause to believe the health or
safety of the individual is in serious and immediate jeopardy, whenever_

(i) such representative has been contacted by such system upon
receipt of the name and address of such representative;

(ii) such system has offered assistance to such representative to
resolve the situation; and

(iii) such representative has failed or refused to act on behalf of the
individual;
42 U.S.C. § 10805(a)(4) (emphasis added).
Based upon its reading of this statute, Buckeye Ranch contends:
Once an investigation is triggered by a complaint, DRO must clear two hurdles
established by law to access records of The Buckeye Ranch. DRO must establish
[(a)] it has consent nom the individual or guardian to review the records unless one
of the expressed exceptions exist - either there is no guardian and DRO has
probable cause to believe the individual has been abused or neglected or the
guardian has refused to act and [(b)] DRO has probable cause to believe the safety
or health of the individual is in serious and immediate jeopardy. Disability Rights
Wis., Inc. v. State Depi. of Pab. Instruction, 463 F.3d 719, 726 (7th Cir. 2006).
(Buckeye Ranch’s Opp. to DRO Second Supp. to Mot. for Prelim. lnj. at 11, ECF No. 18.)
a. Consent

Buckeye Ranch argues that the first hurdle that DRO must clear before it is entitled to the

records it requests is obtaining consent from the county children’s services agency, which is the

10

legal guardian of the youths who are the subjects of the complaints2 DRO responds that it is not
required to obtain consent because these youth are wards of the state. DRO contends that
Buckeye Ranch misreads the statute, conflating the requirements in sub-section (B) with those in
sub-section (C). The statute, DRO maintains, groups together in sub-section (B) individuals who
do not have guardians or whose guardian is the state, and in sub-section (C) those who do have a
legal guardian. DRO argues that for the former group, the statute does not require that a P & A
system obtain consent to have access to its records. This Court agrees.

Section (a)(4)(B) of 42 U.S.C. § 10805 provides that P & A’s shall “have access to all
records of . . . an individual . . .who does not have a legal guardian . . . or jbr whom the legal
guardian is the State.” 42 U.S.C. §10805(a)(4)(B)(ii) (emphasis added). The next section of the
statute then addresses an individual Who does have a legal guardian See 42 U.S.C.
§10805(a)(4)(C). The only part of the statute that addresses those whose legal guardian is the
state, § 10805 (a)(4)(B)(ii), sets forth no requirement that there be the consent of, or even contact
with, the agency of the state that is the guardian. See Alabama Disabilities Advoc. Program v.
SafetyNet Youthcare, Inc., 65 F. Supp. 3d 1312, 1318 (S.D. Ala. 2014), judgment entered,
CIV.A. 13-0519-CG-B, 2014 WL 7146444 (S.D. Ala. Dec. 15, 2014), and on reconsideration in
part, CVI.A. 13-0519-CG-B, 2015 WL 566946 (S.D. Ala. Feb. 11, 2015) (“Alabama
Disabilities Advocacy”) (“P & A access to the records of individuals With mental illness or
disabilities is also authorized; and, in certain situations, a P & A may access records without
consent of either the individual or her legal guardian 42 U.S.C. §§ 10805(a)(4);

15043(3)(2)(1).”).

 

2 The Court views guardianship by the “state” as the same as guardianship in the hands of a
county children’s services agency, as in this case.

ll

Even the case relied upon by Buckeye Ranch supports this reading of the statute. See
Disability Rights Wisconsin, Inc. v. State of Wisconsin Dept. of Pub. Instr., 463 F.3d 719 (7th
Cir. 2006) (“Disability Rights Wisconsin”). ln Disability Rights Wisconsin, the court made clear
that under § (a)(4)(B) there is no requirement of consent, and only the requirement of probable
cause, stating: “ln circumstances where an individual has no parent or guardian the P & A
agencies may access records so long as they have probable cause to believe that abuse has
occurred.” Id. at 726 (citing 42 U.S.C. § 10805(a)(4)(B); 42 U.S.C. § 15043(a)(2)(l)(ii); 29
U.S.C. § 794e(f)(2)).

b. Probable Cause

DRO determined that it had probable cause to believe that the four individuals Who Were
the subjects of the reports may have been abused or neglected DRO contends that it “is the final
arbiter of the existence of probable cause, and that DRO may not be second-guessed by the
facilities and organizations that it investigates.” (DRO’s Second. Supp. to Mot. for Prelim. Inj.
at 11, ECF No. 15.)

Buckeye Ranch responds that the probable cause finding must be supported by facts
pointing to the abuse of a specific individual It continues, asserting that “this ‘probable cause’
serves as a constitutionally adequate substitute for a warrant, and therefore the PAIMI must be
construed narrowly to provide ‘certainty and regularity in its application.”’ (Buckeye Ranch’s
Opp. to DRO Second Supp. to Mot. for Prelim. lnj. at 13, ECF No. 18) (citing Disabilily Law
Center v. Discovery Academy, No. 2:07-cv-755, 2010 U.S. Dist. LEXIS 410, at *10 (D. Utah,

J an 5, 2010) (“Disability Law Center”). Further, Buckeye Ranch asserts that
DRO’s insistence that it is the “sole arbiter” of whether there is probable
cause also ignores all known rules of statutory construction If the DRO is correct,

there would be no need to include a requirement for “probable cause” as it would
be meaningless If Congress intended the DRO to have access to any record or

12

individual it wanted to interview why write in a requirement for probable cause,
As DRO points out in its own brief, “[a] cardinal principle of statutory construction
is that the court must give effect ‘to every clause and word of a statute.” ECF No.
15, PageID #l 14 citing Conn. Ojj‘ice of Prot. & Advocacy v. HartfordBd. Of Educ.,
464 F.3d 229, 241 (2nd Cir. 2006).

Additionally, these self-reports were investigated at the county level. None of these
independent agencies substantiated any abuse or neglect. DRO does not have a
“reasonable groun ” for believing that these individuals [who] are the subject of
self-reports are at significant risk of abuse or neglect given that independent
investigations have already concluded that no abuse or neglect occurred.

(Buckeye Ranch’s Opp. to DRO Second Supp. to Mot. for Prelim. Inj. at 12, 14, ECF No. 18.)
Buckeye Ranch’s arguments are not well taken
First, as to the arbiter of probable cause, this Court has recognized:
It is well-settled that a protection and advocacy system is the “final arbiter of
probable cause for the purpose of triggering its authority to access all records for
an individual that may have been subject to abuse or neglect.” Arizona Centerfor
Disability Law v. Allen, 197 F.R.D. 689, 693 (D. Ariz. 2000); see also [Protec. &
Advoc. for Persons with Disabilities v.] Amstrong, 266 F.Supp. 2d [302,] 321 [(D.
Conn. 2003)]; Center For Legal Advocacy v. Earnest, 188 F.Supp. 2d 1251, 1257

(D. Colo. 2002); Iowa Prot. & Advocacy Servs., Inc. v. Gerard Treatment
Programs, L.L.C., 152 F.Supp.2d 1150, 1157 (N.D. Iowa 2001).

Ohio Leg. Rights, 365 F. Supp. 2d at 887. “This position has been overwhehningly agreed with
by other courts.” Disability Rights Idaho, 168 F. Supp. 3d at 1297 (citing as examples Iowa
Prot. and Advocacy Services, Inc. v. Rasmussen, 206 F.R.D. 630, 638 (S.D. IoWa 2001) (“the
statute is clear that it is the protection and advocacy systems that shall make the relevant
probable cause determination as a result of its ‘monitoring and other activities,’ and not a state
agency.”) (emphasis in original); Gerard Treatment Programs, 152 F. Supp. 2d at 1159;
Tarwater, 97 F.3d at 494-95; Armstrong, 266 F. Supp. 2d at 321; Prot. & Advocacy Bj)stem, Inc.

v. Freudenthal, 412 F. Supp. 2d 1211, 1219 (D. Wyoming 2006); Ohio Legal Rights, 365 F.

Supp. 2d at 887).

13

As a sister district court explains:

The regulations promulgated by the U.S. Department of Health and thnan
Services specifically contemplate that the P & A will make the determination of
whether probable cause exists See 42 C.F.R. § 51.41(b)(iii) (“the P & A system
has determined that there is probable cause to believe that the individual has been

or may be subject to abuse or neglect”); 45 C.F.R. § 1386.22(a)(2)(iii) (“the system
has probable cause . . . to believe that such individual has been subject to abuse or

neglect”); see also 42 C.F.R. § 51.31(g) (P & A system may determine probable

cause from monitoring and other activities). Neither the P & A laws nor the

regulations promulgated thereunder contemplate that the state or a service provider

will reevaluate the P & A’s determination of probable cause and deny access to the

P & A because the state or service provider disagrees that probable cause exists
Arizona Center for Disabilitj) Law, 197 F.R.D. 689, 693 (D. Ariz. 2000).

Buckeye Ranch’s argument regarding statutory interpretation in this regard is
unpersuasive (Buckeye Ranch’s Opp. to DRO Second Supp. to Mot. for Prelim. lnj. at 14, ECF
No. 18.) Simply because a P & A system evaluates whether there is probable cause to
investigate reports of abuse and neglect does not excise the requirement nom the statute nor
render any part of the statute meaningless The requirement of probable cause to believe that the
incidents occurred is given effect by requiring that a P & A make that determination

The Court notes that Congress enacted numerous qualihcation provisions for P & A
systems so that the important decisions such as probable cause to trigger an investigation are
made by qualified agencies F or example, each state’s P & A system must have a “governing
authority responsible for its planning, designing, implementing and functioning,” including the
setting of armual “[p]rogram priorities and policies” 42 C.F.R. §§ 51.22(a), 51.24(a). In
addition a P & A system must establish an “advisory council” that is charged with, among other
responsibilities “[p]rovid[ing] independent advice and recommendations to the [protection-and-

advocacy] system” and “[w]ork[ing] with the [system’s] governing authority in the development

of policies and priorities.” 42. C.F.R. § 51 .23(a).

14

Further, a P & A system’s determination of probable cause is not analogous to that
required in the investigation and prosecution of crimes No P & A can charge a facility with a
crime and must rely upon state and federal agencies to take action in that respect, certainly after
making their own probable cause determination There is no suggestion that DRO is a
subterfuge for a law enforcement agency, As a consequence, “[t]he standard for finding that
probable cause exists is lower for these purposes than it would be in the context of a criminal
investigation.” State of Conn. Ofp’be of Prot. & Advocacy for Persons with Disabilities v.
Hariford Bd. of Educ., 355 F.Supp.2d 649, 661 (D. Conn.2005) “(Har)ford”) (citing Tarwater,
97 F.3d at 498-99). The PAIMI Act’s implementing regulations set forth the definition of
“probable cause,” how probable cause is to be determined, and what consequences follow from a
finding of probable cause. 42 C.F.R. §§51.2, 51.31(g). ln light of the explicit definition of
“probable cause” for purposes of the PAIMI Act, the standard Fourth Amendment definition of
“probable cause” does not apply to the access rights of P & A systems such as DRO. See 42
C.F.R. § 51.2 (defining “probable cause” for purposes of the PAlMI Act).

As Buckeye Ranch itself recognizes “several courts have concluded that PAIMI does not

violate the Fourth Amendment . . . .” 3 (Buckeye Ranch’s Opp. to DRO Second Supp. to Mot.

3 Buckeye Ranch, however, does argue that neither a colnt that has found the P & A Acts
constitutional under the Fourth Amendment, nor any other court, has “considered its interference
with a person’s rights under the Fifth Amendment.” (Buckeye Ranch’s Opp. to DRO Second
Supp. to Mot. for Prelim. lnj. at 23, ECF No. 18.) DRO has not had the opportlmity to address
this argument, which Buckeye Ranch first raised in the last brief nled. Additionally, under
Federal Rule of Civil Procedure 5.1, when a party files a pleading or motion “drawing into
question the constitutionality of a federal . . . statute,” and no federal agency or official is a party
to the case, the filing party “must promptly: (l) file a notice of constitutional question stating the
question and identifying the paper that raises it,” and “serve the notice and paper on the Attomey
General of the United States.” Fed. R. Civ. P. 5.1(a)(1). The Attorney General may then
intervene within 60 days after the notice is filed or after the court certiHes the challenge, unless

the court sets a later time. Id. 5.1(c).

15

for Prelim. Inj. at 23, ECF No. 18.) lndeed, Courts regularly find the lower constitutional
standard for agency investigations is met by the P & A Acts’ requirements of (1) receipt of a
report of abuse and neglect or (2) a probable cause finding. The Disability Law Center court
explains that these two requirements “in the statute and the regulations implementing it are
necessary to avoid warrantless searches that are otherwise prohibited by the Fourth Amendment
to the United States Constitution.” Disability Law Ctr., 2:07-cv-755, 2010 U.S. Dist. LEXIS 410
at *10, 2010 WL 55989 (“PAIMI meets the[] requirements [of ‘certainty and regularity in its
application’ and ‘a constitutionally adequate substitute for a warrant] by imposing a requirement
for either a complaint or a finding of probable cause as to a specific individual.”).

Moreover, because the investigations are constitutionally sound under the Fourth
Amendment, the statute does not require review by this Court of DRO’s determination that there
was probable cause to believe that the four youth who are the subjects of the reports may have
been abused or neglected As the Disability flights Idaho court explained:

The [facility] also suggests this Court is ultimately the final decision-maker
regarding whether probable cause exists and offers the Court the opportunity to

review the investigatory records of D.T.’s death in camera to assist with this
determination (Dkt. 32-1, p. 4, n 5; p. 7, n. 9.) The [facility] does not provide any

 

In the instant action no notice under Rule 5 .1 has yet been served on the Attomey
General regarding the constitutional challenges made by Buckeye Ranch. DRO filed aNotice
indicating that because no notice was provided pursuant to Rule 5.1, it “provided information on
this case to officials at the U.S. Department of Health and Human Services, which administers
the P & A programs under the” P & A Acts. (Notice at 1, ECF No. 52.) Since then the United
States has filed a Notice of Potential Participation, indicating that it may seek to intervene to
defend the constitutionality of the P & A Acts. (ECF No. 53.) While this Court may reject the
constitutional challenges without formal notice, certification and the opportunity for the
Department of Justice and/or the Ohio Attomey General to intervene, a ruling finding any of the
statutes to be unconstitutional would be premature Consequently, the Court will not herein
address Buckeye Ranch’s arguments related to the Fifth Amendment

16

authority to support its contention that the Court is the final decision-maker
regarding probable cause.

Moreover, cases interpreting PAIMI have repeatedly held that a P & A’s probable
cause determination does not require judicial review. Armstrong, 266 F.Supp.2d at
321 (“[C]ourts have rejected attempts to require judicial review of the P & A’s
probable cause determination”) (citations omitted); Stalder, 128 F. Supp. 2d at 367
(state policy of requiring in camera inspection by a court before releasing records
to the state P & A clearly conflicted with PAIMI, would undermine P & A’s ability
to investigate a claim and effectively advocate, and was preempted); Ma)j)land
Disability Law Ctr., Inc. v. Mt. Washington Pediatric Hosp., Inc., 106 Md. App.
55, 664 A.2d 16, 24 (1995) (finding it would be overly burdensome and
unnecessary to require a P & A to convince the court that probable cause exists
prior to having access to patients personnel and records). The Court accordingly
declines the [facility]’s invitation to review [Disability Rights Idaho]’s probable
cause determination

168 F. Supp. 3d at 1298. This Court agrees with these cases and finds that the P & A Acts do not
require a P & A system to convince a court that probable cause exists prior to having access to
the individual subjects of the reports their records and the personnel and other residents who
may have knowledge or information of these reports of abuse and neglect.

Finally, Buckeye Ranch offers the purported results of other investigations to support its
contention that DRO did not appropriately find probable cause sufficient to obtain the requested
records pertaining to the investigation of abuse and neglect of the four youth. Buckeye Ranch
asserts that these other investigations found the reports of abuse and neglect unsubstantiated
DRO responds that “[a]lthough [Buckeye Ranch] alleges that there have been investigations of
the incidents by state and county agencies and that they have found that the allegations of abuse
are not substantiated [Buckeye Ranch] has provided to neither DRO nor the court any evidence
that such investigations occurred, and that they led to findings that the allegations were not
substantiated.” (DRO’s Mot. for Prelim. lnj. at 9, ECF No. 7.)

lt is, however, of no moment that other county or state agencies investigated these reports

of abuse and neglect, regardless of the outcome of the investigations “Congress enacted PAIMI

17

as an ‘independent check’ on existing state systems designed to investigate abuse and neglect of
the mentally ill.” Disability Rights Idaho, 168 F. Supp. 3d at 1292 (citing Rasmussen, 206
F.R.D. at 639 [(“Protection and advocacy systems are established as independent checks on state
care and regulation of care for dependent adults”)]; 42 U.S.C. § 10801(a)(4)).

Accordingly, the Court Hnds that DRO is likely to succeed on the merits of its claim that
it is statutorily mandated under the P & A Acts to make the probable cause determination for the
purpose of triggering its authority to access all records for an individual who may have been
subject to abuse or neglect Therefore, DRO is entitled to the remainder of the records it requests
related to the investigation of these five reports of abuse and neglect These records include the
requests for grievances and complaints made by the youth, restraint logs and denial of privileges
logs of the youth, information regarding the staff involved in the incidents and video recordings
of the hour before and after the reported incidents

2. Records Not Directly Related to the Subjects of the Reports of Abuse and
Neglect

Thus far, the Court has addressed the investigation of individuals who were the subjects
of complaints or reports of abuse and neglect ln this next section the parties move to a different
category of records Specifically, DRO contends that through its investigation it has determined
that not only is there probable cause to believe that the individuals who were the subjects of the
reports Were exposed to abuse and neglect, but also that there is widespread and systemic abuse
at Buckeye Ranch. DRO, therefore, requests certain records that would provide information
about the use of restraints on youth at Buckeye Ranch for whom DRO does not have a complaint
or report For example, DRO requests for a particular period of time that encompasses the period

of time that incidents of abuse and neglect occurred for which it does have reports the restraint

18

logs logs reflecting denial of privileges peer review logs video recordings of an entire day, and
information about the staff who were involved in the restraints

Buckeye Ranch argues that “records that pertain to other children as well as general
operations and policies of The Buckeye Ranch. . . . are not records available to the DRO under
the PAlMIA or Ohio law.” (Buckeye Ranch’s Opp. to DRO Second Supp. to Mot. for Prelim.

Inj. at 15, ECF No. 18.) Buckeye Ranch explains its position:

The records to which a P & A system has access under this section are
“records of any individual.” 42 U.S.C. §10805(a)(4). PAIMIA does not authorize
all records of the facility. The premise that “records” means records of an
“individual” is further enforced in 42 U.S.C. §10806 where the P & A system must
maintain the records in utmost confidence and is prohibited nom even disclosing
them to the “individual Who is the subject of the information” in certain situations

§10806(a) and (b).
Id. (citing also 42 U.S.C. §10805; 42 CFR 51.41).

Buckeye Ranch relies upon Disability Law Center for the proposition that the statute does
not require provision of the records requested by DRO because “[t]hey are neither directed to an
individual or even an identified inciden .” Id. at 17.

The focus of the statutory protection is upon the protection of individuals for whom

there is either a complaint or a finding of probable cause to believe ‘such individual’

has been subjected to abuse. Nothing in the statute suggests a general investigative

power absent reference to an identified individual
Disabiliiy Law Ctr., 2:07-CV-511, 2010 WL 55989, at *3. Buckeye Ranch continues:

lndeed the [P & A]’s attempt to expand the scope of the investigation to general

operational misconduct without identifying the individuals about whom it is

concerned or even a factual basis to believe incidents of abuse and neglect are
occurring exceeds the carefully crafted limitations imposed in the PAIMI and thus
exceeds the authority granted to the [P & A] by the statute.

(Buckeye Ranch’s Opp. to DRO Second Supp. to Mot. for Prelim. Inj. at 13, ECF No. 18)

(quoting Disability Law Center, 2010 WL 55989 at *6).

19

Disability Law Center is inapposite in this regard. That is the P & A system in that case
investigated one individual who denied most of the allegations and Was removed from the
facility immediately after the report That court relied heavily on its assessment that the P & A
failed to “provide supporting evidence that it has received complaints about other individual
students at the Academy [and failed to] provide a factual basis to support that it has probable

cause to believe any other specific individual at the Academy with mental illness is suffering

from neglect or abuse.” Id. at *2.

In the case sub judice, DRO received complaints about abuse and neglect of four
individuals and has identified a factual basis (discussed below) to believe incidents of abuse and
neglect are occurring at Buckeye Ranch. ln this situation the Court is more persuaded by the

Third and Tenth Circuits’ positions related to the requested records as stated in Disability Rights

Idaho:

The Third Circuit interpreted § 10805 expansiver in Pennsylvania Prot. &
Advocacy, Inc. v. Houstoun, 228 F.3d 423, 427 (3d Cir. 2000), and determined a
state P & A Was entitled to peer review reports prepared by a hospital despite the
hospital’s contention that such reports were not “records of any individual” under
§ 10805 because peer review reports belong to the hospital, and not to an individual
patient The Court rejected the hospital’s contention and determined the
proposition “of” in § 10805 “may be used to show connection or association as well
as ownership, and it seems clear that the term is used in the former sense here.”
(citation omitted). The Third Circuit determined the state P & A was entitled to
peer review reports prepared by a hospital despite the hospital’s contention that
such reports were not records “of any individual,” because peer review reports
pertain to a patient, regardless of whether they were prepared by a hospital Id. at
427.

In Ctr. for Legal Advocacy v. Hammons, 323 F.3d 1262 (10th Cir. 2003), a
facility similarly denied a P & A access to peer review and quality assurance
records The facility in Hamrnons argued § 10805 of PAIMI grants access to all
records of patients which do not include peer review or quality assurance records
and § 10806 grants access only to certain records of hospitals and agencies so that
§ 10805’s arguably expansive language (providing access to “all records of . . . any
individual”) is inapplicable to § 10806, and does not compel the conclusion that
peer review and quality assurance records are hospital records under § 10806. Id.

20

at 1267. The Tenth Circuit rejected this interpretation of the statute, finding
Colorado’s P & A should have access to peer review and quality assurance records
In so holding, the Court explained:

We begin by noting that the statutory phrase ‘all records of . . . any

individual’ is quite broad. While defendants urge us to follow the

district court and find that this addresses only ‘patient records’ and

not ‘hospital records,’ and peer review and quality assurance records

are not ‘patient records’ because they do not ‘belong’ to the patient,

we agree with the Third Circuit’s observation that ‘of’ in this context

need not be read so narrowly. Thus, a rational reading is that it refers

to records pertaining to or relating to an individual . . Peer review

or quality assurance records involving the care of an individual

could easily fit within that definition of records along with myriad

other records relating to an individual and/or his or her care. Id. at

1270 (citing Houstoun, 228 F.3d at 427) (emphasis added by

Disability Rights Idaho court).

168 F. Supp. 3d at 1292-93.

Additionally, the Court lays to rest Buckeye Ranch’s confidentiality concerns related to
its production of the requested records As the Seventh Circuit has explained, P & A systems
because of their “special function . . . to serve individuals with disabilities or mental illness,” are
“under an especially significant duty of confidentiality.” Disability Rights Wisconsin, 463 F.3d
at 728 (citing as example Wis. Coalitionfor Advocacy v. Czaplewsla', 131 F. Supp. 2d 1039, 1052
(E.D. Wis. 2001) (noting that nursing home patients would suffer no privacy harm because
“federal law requires that WCA, as the Protection & Advocacy system, keep such records
conlidential”)). ln reversing the district court’s finding that the P & A was not entitled to records
based upon privacy concerns the Disability Rights Wisconsin court explained in detail this duty
of confidentiality, stating first that “[s]pecific provisions of the federal P & A statutes . . . bar P
& A agencies fi'om disclosing information obtained from client records to unauthorized parties”
Id. at 728 (citing 45 C.F.R. § 1386.22(e)(l)-(3)). The court highlighted that P & A systems

“specialize[] in the protection of persons with disabilities and mental illness and confidentiality

21

is a key aspect of protection.” Id. Reviewing the case law on the confidentiality issue, Disability

Rights Wtsconsin opined:

The district courts in particular, have been remarkany active and consistent
in construing PAlMI’s duty of confidentiality The clear message of these cases is
the conclusion that the duty of confidentiality should be deemed to require P & A
agencies to maintain the confidentiality of records regardless of their technical
classification See, e.g., Protection & Advocacy Sys., Inc. v. Freudenthal, 412 F.
Supp. 2d 121 1, 1215-16 (D. Wyo. 2006); State ofConn. Oyj‘ice of Prot. &Advocacy
for Persons with Disabilities v. Hartford Bd. ofEduc., 355 F. Supp. 2d 649, 663_
64 (D. Conn. 2005); Advocacy Ctr. v. Stalder, 128 F. Supp. 2d 358, 366 (M.D.
La.l999); see also Ala. Disabilities Advocacy Prog., 97 F.3d at 497, 499. PAlMI
might be one source of the duty of confidentiality, but it is not the only one. The P
& A agencies' nature as protectors of individuals with disabilities or mental illness
is critical and not to be overlooked See Iowa Prot. & Advocacy Servs., Inc. v.
Gerard Treatment Programs, LLC, 152 F. Supp. 2d 1150, 1160-61 (N.D.Iowa
2001) (discussing PAlMI’s duty of confidentiality and concluding that a guardian's
expressed unwillingness to authorize a P & A agency to access records does not
necessarily preclude that access).

Id. at 729.

This Court too, finds the “reasoning underlying these cases [] persuasive” and likewise
concludes that DRO “is subject to the same strictures of confidentiality as” Buckeye Ranch. Id.
“Given the duty of confidentiality common to both organizations [DRO]’s possession of the
information seems no more troubling as a privacy matter than [Buckeye Ranch]’s possession.”
Id.

The Court is unpersuaded by Buckeye Ranch’s argument that this Court, in Ohio Legal
Rights, denied access under PAIMIA of the “myriad of operational records” DRO’s predecessor
sought in a similar factual situation to the instant action In that case, this Court explained:

[P & A] OLRS presented its requests for access to the logs as part of an attempt to
collect data for a statewide database on the use of seclusion and restraint techniques

'Il're Court agrees with the Buckeye Ranch. Upon reviewing the letters sent
by OLRS to the Buckeye Ranch, the Courtfinds that OLRS based its requests on a
need to “develop a statewide seclusion and restraint baseline.” Defs.’ Mot. to
Dismiss Ex. A. There is no evidence that, at the time it made its requests OLRS

22

had determined there was probable cause to believe that abuse or neglect had
occurred at the Buckeye Ranch. Ms. Knight’s finding of probable cause was based
in part on the Cincinnati Enquirer articles which were published after OLRS had
already made several requests for the logs Even once the articles Were published,
OLRS never conveyed to the Buckeye Ranch its determination that probable cause
existed to believe one or more children had been abused or neglected during
incidents of seclusion and restraint

The Court is certainly aware of OLRS’s important mission of defending
mentally-ill individuals from abuse and neglect Nonetheless, OLRS’s requests for
the seclusion and restraint logs were not based on a finding of probable cause. It is
unclear exactly when OLRS did find probable cause, but the Buckeye Ranch was
not informed of it. The Buckeye Ranch cannot be faulted for refusing to produce
the logs when it did not know OLRS had probable cause to believe that incidents
of abuse or neglect had occurred

Ohio Leg. Rights, 365 F. Supp. 2d at 887~88. ln other words this Court found that the P & A
was not entitled to the requested records because it had not determined there was probable cause
to believe incidents of abuse and neglect had occurred That is not analogous to the situation
currently before the Court; DRO has made such a determination

This brings the Court to Buckeye Ranch’s argument that providing DRO with the
requested documents with no available review, may raise constitutional concerns Buckeye
Ranch relies upon the explanation provided by Disability Law Center:

To accept the [P & A]’s argument [that “the Academy has no recourse to
prevent what may be an unwarranted investigation”] would require the court to
interpret the law as allowing an advocacy center to determine, without any checks
or balances of its demand, when it may conduct what is effectively a search and
seizure of the defendants' records and information To find that the PAIMI Would
authorize such unlimited discretion in the [P & A] would raise the constitutional
concerns addressed in Donovan. hr that case the Court upheld the constitutionality
of warrantless regulatory searches in part, because the act at issue did not allow
forcible entries and the subject of the search had recourse to the federal district

court should the requested search exceed constitutional limits

Disability L. Ctr. v. Discover;v Acad., 2:07-CV-511, 2010 WL 55989, at *6 (Donovan v. Dewey,

452 U.S. 594, 604~05 (1981)).

23

To alleviate this concem, this Court concludes that when seeking records that relate to a
facility or other individuals in the facility who were not the initial subjects of the report of abuse
or neglect, a P & A is required to articulate to the facility the bases of its finding of probable
cause to believe there is a systemic problem or other specific individuals have been subjected to
abuse or neglect lf the parties cannot agree as to whether there is probable cause sufficient to
necessitate the production of the requested documents they may seek judicial review.

This conclusion satisfies any constitutional concems as well as Buckeye Ranch’s
contention that the DHHS, in its Final Rule, states that it “does not have the authority, by
regulation to insulate a P & A system nom having to articulate the basis of its probable cause
determination when requested” Substance Abuse and Mental Health Services Administration;
Requirements Applicable to Protection and Advocacy of Individuals with Mental Illness; Final
Rule, 62 FR 53548-01 at 53551. See also lowa Protec. and Advoc., 152 F. Supp. 2d 1150
(explaining that, although P & A systems are the dual arbiters of whether probable cause existed
to believe that residents of psychiatric medical institution were in jeopardy of abuse or neglect,
and consequently, institution could not refuse access to patients and records under PAMII Act
and PADD on the ground that no probable cause had been shown institution was not barred
from “seeking judicial review of the sufficiency of [P & A]’s probable cause for its expanded
investigation).

Both parties have submitted the evidence utilized by DRO in concluding that it has a
factual basis to believe that incidents of abuse and neglect are occurring at Buckeye Ranch.
Unlike the P & A in Disabilizj) Law Center that “failed to come forward with any facts to support
its determination that there was probable cause,” the evidence before this Court provides such a

basis The Court has reviewed in camera the video evidence, and reviewed the documentary

24

evidence, as well as the testimony of all of the witnesses at the Preliminary Injunction hearing as
to restraint and de-escalation techniques appropriate for the population at Buckeye Ranch. In the
Court’s view, this evidence is sufficient to support DRO’s probable cause finding - under any
standard Buckeye Ranch argues applies (from probable cause to believe that abuse has occurred
42 U.S.C. § 15043(a)(2)(I)(ii), 42 U.S.C. § 10805(a)(4)(B), 29 U.S.C. § 794e(f)(2) to probable
cause to believe that an individual’s health or safety is in serious and immediate jeopardy, 42
U.S.C. § 15043(a)(2)(l)(iii), 42 U.S.C. § 10805(a)(4)(C), 29 U.S.C. § 794e(f)(2)). Therefore,
DRO is entitled to the records it requests as pat of its expanded investigation The records must
be limited to a reasonable time period
C. Access to Youth
DRO argues that it is likely to prevail on the merits of its claim that Buckeye Ranch is
violating the P & A Acts by not permitting reasonable unaccompanied access to the youth
residing at Buckeye Ranch. DRO continues asserting that
DRO has requested unaccompanied access to the youth who were the subjects of
the complaints of abuse and neglect, as well as youth and staff who may have
knowledge of the reports of the incidents of reported abuse and neglect, DRO
contends that it is entitled to unaccompanied access “to allow Plaintiff DRO to
fulfill its statutorily-mandated function of protecting and advocating for children
through prompt and unimpeded investigation of reports of abuse and neglect.”
(DRO’s Second Supp. to Mot. for Prelim. lnj at 3, ECF No. 15) (citing 42 U.S.C. §
10805(a)(1)(A)).
Initially, the Court notes that DRO no longer seeks to have access to randomly selected
residents which would entail a different analysis than the one herein As to the current focus on

investigations DRO relies upon the implementing regulation which provides irl relevant part:

(a) Access to facilities and residents shall be extended to all authorized agents of a
P & A system.

25

(b) A P&A system shall have reasonable unaccompanied access to public and
private facilities and programs in the State which render care or treatment for
individuals with mental illness and to all areas of the facility Which are used by
residents or are accessible to residents The P&A system shall have reasonable
unaccompanied access to residents at all times necessary to conduct a full
investigation of an incident of abuse or neglect This authority shall include the
opportunity to interview any facility service recipient, employee, or other persons
including the person thought to be the victim of such abuse, Who might be
reasonably believed by the system to have knowledge of the incident under
investigation Such access shall be afforded, upon request, by the P & A system

when:

(l) An incident is reported or a complaint is made to the P&A
system;

(2) The P&A system determines there is probable cause to believe
that an incident has or may have occurred; or

(3) The P&A system determines that there is or may be imminent
danger of serious abuse or neglect of an individual with mental
illness

42 C.F.R. § 51.42 (emphasis added).

DRO asserts and this Court agreed supra, that an incident or complaint was made to
DRO. And, DRO determined that there was probable cause to believe that the incent of abuse
and neglect did or may have occurred Thus, this regulation’s triggering events have occurred
and DRO must therefore be provided reasonable unaccompanied access to residents at all times
necessary to conduct a full investigation of the incident reports

DRO, however, avers that Buckeye Ranch “has insisted throughout Plaintifi` DRO’s
attempts to investigate that DRO obtain the approval of county children’s services agencies
having custody before making children available for interviews and have either denied or
considerably delayed DRO’s access to the children.” (DRO’s Second Supp. to Mot. for Prelim.
lnj. at 2, ECF No. 15) (citing Yoder Decl., ECF No. 15-2). DRO continues declaring that in

“some instances children’s services agencies have required that a representative of their agency

26

be present for the interviews and Defendant [Buckeye Ranch] has declined to make these
children available in the absence of representatives of the agencies.” Id. DRO maintains that
“[t]hese requirements have impeded DRO’s investigation of reports of abuse and neglect . . .
[and therefore] [DRO] is not able to complete a timely investigation of very serious allegations
of abuse and neglect.” Id. at 2-3. DRO explains why, inter alia, its investigations are, in its
view, significantly impeded:

Children who may have knowledge of the incidents are being discharged h'om the

facility before [DRO] has the opportunity to interview them. Once they are

discharged interviews with these children become more difficult to complete. The

more time that passes the less likely it becomes that the children will retain detailed

information about the events
Id. at 3.

Buckeye Ranch posits that DRO cannot show that it is likely to succeed on the merits of
its claim that Buckeye Ranch is violating the P & A Acts by not permitting unaccompanied
access to the youth because (1) the regulation that requires this unaccompanied access exceeds
the regulatory agency’s authority, and even if it did not, Buckeye Ranch is in compliance with
the P & A Acts because (2) DRO’s requests are unreasonable, and (3) Buckeye Ranch is required
to obtain consent from the youths’ guardians

1. Deference to the Regulations

Buckeye Ranch argues that the DHHS “exceeded its statutory authority in instituting 42
C.F.R. § 51 .42 given that PAIMIA confers no such right of access to facility residents.”
(Buckeye Ranch’s Opp. to DRO Second Supp. to Mot. for Prelim. Inj. at 19, ECF No. 18.) This
Court, however, disagrees

DHHS “is charged with issuing regulations interpreting and implementing PAll\/H.”

Connecticut Ojice ofP & A, 464 F.3d at 239 (citing 42 U.S.C. § 10826). To determine whether

27

DHHS exceeded its authority, the first question is whether the plain language of PAlMI
unambiguously grants the P & A system unaccompanied access to the youth. Chevron U.S.A.,
Inc. v. NaturalRes. Def Council, Inc., 467 U.S. 837, 842-43 (1984). If the statute does the
inquiry ends “for the court, as well as the agency, must give effect to the unambiguously
expressed intent of Congress.” Id. If`, however, “the statute is silent or ambiguous with respect
to the specific issue, the question for the court is whether the agency’s answer is based on a
permissible construction of the statute.” Id. at 843. An agency interpretation is reasonable if it
is “rational and consistent with the statute.” Sullivan v. Everhart, 494 U.S. 83, 89 (1990)
(quotation marks and citation omitted).

Buckeye Ranch’s argument in its entirety states:

In this case, the intent is clear and Congress left no gap. The DHHS
exceeded its statutory authority in instituting 42 CFR 51.42 given that PAlMIA
confers no such right of access to facility residents especially investigative
interviews of minor children suffering from mental illness The Congressional
intent was not to confer such access as it was not provided in PAIMIA itself. ln the
Committee Report recommending passage of the PAIMIA, the Committee on
Labor and Human Resources expressly stated that “the Committee intends that the
scope of this bill should not be broadened or narrowed through the regulatory
process.” (Exhibit B, p. 9.) Perhaps the Committee recognized the constitutional

infirmity in allowing such intrusions on individuals by a P & A system without
consent

(Buckeye Ranch’s Opp. to DRO Second Supp. to Mot. for Prelim. lnj. at 19, ECF No. 18.)

Even if the Court were to assume, for argument’s sake, that the statute is silent or
ambiguous with respect to the interviews of minor children suffering nom mental illness the
DHHS’s interpretation is based on a permissible construction of the statute; it is rational and
consistent With the statute. DHHS did not broaden the P & A Acts through the regulatory
process The case law without variance relies upon this regulation to require facilities to permit
P & A systems unaccompanied access to individuals who are protected by PAIMI and the other

statutes that combine to make the P & A Acts finding ample support in the statutes to support

28

their reliance. See, e.g., Georgia Advoc. Ojjf, Inc. v. Camp, 172 F.3d 1294, 1298 (1 lth Cir.
1999) (“in certain circumstances a system ‘shall have reasonable unaccompanied access to

residents at all times necessary to conduct a full investigation of an incident of abuse or neglect ’

42 C.F.R. § 51.42(b).”).

This type of access fulfills the fundamental purpose of the P & A Acts which “aim[] to
protect the legal and human rights of individuals with developmental disabilities.” Connecticut
Oj‘ice of P & A, 464 F.3d at 242. “To ‘carry out the purpose’ of the laws the statutes and
regulations expressly provide each P & A with access authority to 1) individuals 2) records and
3) public and private facilities.” Alabama Disabilities Advoc., 65 F. Supp. 3d at 1318 (citing 42
U.S.C. §§ 15043 (a)(2)(H); 10805(a)(3) (authorizing “access to facilities in the State providing
care or treatrnen ” ; see also Tarwater, 97 F.3d at 497 (“It is clear that the Act provides express

authority for P & As to gain broad access to records facilities and residents to ensure that the

Act’s mandates can be effectively pursued.”)).

In evaluating PAIR and PADD, then Judge Sotomayor for the Second Circuit explained
the breadth of the P & A’s investigative authority, including unaccompanied access to
individuals stating:

[The statutes’] authority shall include the opportunity: to interview any
facility service recipient, employee, or other person including the person thought
to be the victim of such abuse, who might be reasonably believed by the system to
have knowledge of the incident under investigation and to inspect, view and
photograph all areas of the facility’s premises that might be believed by the system
to have been connected with the incident under investigation 45 C.F.R. §
1386.22(f); see also id. § 1386.22(g) (noting that the system “shall have
unaccompanied access to all residents of a facility at reasonable times which at a
minimum shall include normal working hours and visiting hours” for the purposes
of fully investigating alleged abuse and neglect). See Alabama Disabilities
Advocacy Program v. J.S. Tarwater Developmental Ctr., 97 F.3d 492, 497 (llth
Cir. 1996) (“It is clear that [the DD] Act provides express authority for P & As to
gain broad access to records facilities and residents to ensure that the Act’s
mandates can be effectively pursued.” ; Pennsylvania Prot. & Advocacy, Inc. v.

29

Royer-Greaves Sch.for the Blind, 1999 WL 179797, at *6 (E.D. Pa. Mar.25, 1999)
(holding that “reasonable access includes general facility access without notice, and
patient access With twenty-four hour notice”); Mississt_'ppi Prot. & Advocacy
System, Inc. v. Cotten, 1989 WL 224953, at *8_9 (S.D. Miss. Aug.4, 1989) (noting
that P & A systems must have “frequent personal contact” With individuals
receiving services and that “[c]entral to the concept of authority to investigate is
the ability to interview witnesses”), ajj"d, 929 F.2d 1054, 1059 (5th Cir.1991)
(noting court’s “full accord” with district court’s conclusions regarding necessity
of P & A access to individuals).

Connecticut Oyj‘ice of P & A, 464 F.3d at 241-42.

2. Reasonable Access

DRO contends that it is entitled to unaccompanied access to the youth in an expedited
manner. DRO argues that its request is reasonable in light of the fact that Buckeye Ranch “is
required by state law to make children available for interview by Public Children Services
Agencies upon as little as one hour’s notice.” (DRO’s Second Supp. to Mot. for Prelim. Inj. at
2, ECF No. 15 .) Buckeye Ranch, however, asserts that DRO’s requests are unreasonable
because it prevents Buckeye Ranch from reviewing the request Buckeye Ranch maintains that it
should be “allowed some period of time to determine whether the selected child is mentally capable
of participating in an interview without additional trauma.” (Buckeye Ranch’s Opp. to DRO
Second Supp. to Mot. for Prelim. Inj. at 21, ECF No. 18.)

Without this review by Buckeye Ranch, it contends the access to the youth may run afoul of
the “codified bill of rights under PAIMI, which includes a resident’s right to be free fi'om intrusion
by a visitor ‘if a mental health professional treating such person determines that denial of access to a
particular visitor is necessary for treatment purposes”’ Id. at 20 (citing 42 U.S.C. §10841(1)(])).
Buckeye Ranch continues arguing:

In Equip for Equal., Inc. v. Ingalls Mem. Hosp., 292 F. Supp. 2d 1086 (N.D.

lll. 2003) the court analyzed PAlMIA in the context of the P & A system’s right to

access facilities and patients of a psychiatric hospital for purposes of monitoring

and education The court recognized that “it is appropriate to require more strict

requirements for access to individual patients than to facilities themselves.” Id. at

30

1 100. The court agreed that the requirement of reasonable access may include some
consideration for accompanied access to specific residents based on medical
judgment especially when those persons have serious emotional or behavioral
disorders and who may be volatile or whose continued recovery could be
jeopardized by visitors The cornt declined to grant the P & A system’s demand
for unaccompanied access to the residents without advanced notice and at any
reasonable time The court recognized that there must be a balance between the
concerns of the medical professionals who care for the patients with the right of
access by the P & A system in order to minimize interference with a patient’s
treatment programs to respect privacy interests and to provide security for all
persons involved Id.

(Buckeye Ranch’s Opp. to DRO Second Supp. to Mot. for Prelim. lnj. at 21, ECF No. 18.)
Buckeye Ranch’s arguments are not well taken

The Equtp for Equality court was analyzing a subsection of the regulation that is not
applicable to interviews requested pursuant to a complaint and probable cause Hndmg. Instead,
the Equipjbr Equality court was looking at subsection (c) of 42 C.F.R. § 51.42(c), which applies
to access for the purpose of training, monitoring, and inspecting the facilities That regulations
provides that “a P & A system shall have reasonable unaccompanied access to facilities
including all areas which are used by residents are accessible to residents and to programs and
their residents at reasonable times which at a minimum shall include normal working hours and
visiting hours . . .[for the purposes of] [p]roviding information and training . . . [m]onitoring
compliance . . . and [i]nspecting, viewing and photographing all areas of the facility which are
used by residents or are accessible to residents” 42 C.F.R. § 5142(0)(1), (2), (3).

Nonetheless, even under this training, monitoring, and inspecting section of the
regulation the Equip for Equality court held that the P & A system was entitled to access to the
hospital’s mental health facilities and patients for the purpose of performing its monitoring and

educating functions even in absence of a court order, investigation or complaint; and the

31

hospital’s complete refusal to allow the P & A access to its inpatient units was .'r violation both of
PAIMI and the Illinois Protection and Advocacy for Mentally lll Persons Act

Further, the portion of the bill of rights relied upon by Buckeye Ranch is not directed at
investigations of potential or confirmed abuse and neglect, and instead speaks to circumscription
of a patient’s rights to have visits telephone calls and mail That section states in its entirety:

The right, in the case of a person admitted on a residential or inpatient care basis
to converse with others privately, to have convenient and reasonable access to the
telephone and mails and to see visitors during regularly scheduled hours except
that, if a mental health professional treating such person determines that denial of
access to a particular visitor is necessary for treatment purposes such mental health
professional may, for a specific, limited, and reasonable period of time, deny such
access if such mental health professional has ordered such denial in writing and
such order has been incorporated in the treatment plan for such person An order
denying such access should include the reasons for such denial

42 U.s.c. § 10841(1)(1).

Finally, the Court need not be detained long assessing Buckeye Ranch’s suggestion that
DRO’s federal funding should cast doubt on the validity of a DRO investigation All P & A
systems receive funding This fact in no way makes their work less than legitimate

3. Consent

Buckeye Ranch indicates that “it believed that DRO needed consent h'om parents or
guardians before it could interview children under the applicable law and regulations.” (Buckeye

Ranch’s Opp. to DRO Second Supp. to Mot. for Prelim. Inj. at 5, ECF No. 18.) Buckeye Ranch

continues stating:

DRO claimed it did not need any such consent The Buckeye Ranch meanwhile
contacted the county agencies serving as legal guardians for the children requested for
interview. In some cases the county agency declined to consent or instructed that a
caseworker be present for the interview. The Buckeye Ranch is understandably in a
difficult position when its client, the legal guardian refuses to authorize consent for an
interview of the child in its care

The Buckeye Ranch determined that in order to adequately protect the children
and itself given various competing rights of privacy it would request that this Court

32

interpret the applicable federal statutes and regulations before permitting DRO to
interview minors without the consent of parents or guardians

Id. at 5-6.
DRO responds that Buckeye Ranch “conflates the parental or guardian consent provision
for access to records with the access requirements for conducting interviews of residents.”

(DRO’s Second Supp. to Mot. for Prelim. Inj., ECF No. 15 at 4, ECF No. 15.) This Court

agrees

“Nothing in the statutory language of either the [PA]DD Act or PAIMI conditions this
[reasonable access to individuals in facilities] on the consent of an individual’s parents or
guardians.” Connecticut Ojj`z"ce ofP & A, 464 F.3d at 243. lndeed, “[c]ontrary to the access
provisions [this Court discussed at length supra,] PAIMI and the [PA]DD Act are very explicit
about what type of authorization is required for a P & A system to view an individual's records:
they detail from whom a P & A system must have authority to access records and when prior
consent is necessary.” Id. (citing 42 U.S.C. §§ 15043(a)(2)(l), 10805(a)(4)). The impact of this

distinction is explained by the Second Circuit in its assessment of unaccompanied access in the

absence of an investigation of abuse and neglect:

That Congress provided explicit and detailed authorization provisions with respect
to an individual’s records but did not do so with respect to a P & A system’s right
to access a facility suggests that it did not intend to require a P & A system to obtain
authorization prior to visiting a facility to observe conditions or interact with the
individuals receiving services in that facility. See Russello v. United States, 464
U.S. 16, 23 (1983) (“[W]here Congress includes particular language in one section
of a statute but omits it in another section of the same Act, it is generally presumed
that Congress acts intentionally and purposely in the disparate inclusion or
exclusion” (quotation marks and citation omitted; alteration in original)); see also
Burlington N. & Santa Fe Ry. Co. v. White, 548 U.S. 53 (2006) (explaining that
where Congress uses different words it is presumed that Congress intended the
different words to make a legal difference). We therefore decline defendants’
invitation to read a parental-consent provision into the statute where none exists

33

Conn. Ojj‘ice of P & A, 464 F.3d at 243 (parallel citations omitted). This Court finds this analysis
equally applicable to unaccompanied access during investigations of abuse and neglect, where
this access is almost always needed on a more expedited basis than when visiting a facility to
observe conditions or interact with the residents

Accordingly, the Court concludes that, when a P & A system opens an investigation
based upon a report and a probable cause finding, the P & A is not required to obtain the consent
of parents guardians or state agencies of whom the residents to have unaccompanied access to
the youth who may have been abused, and to such others who may have information relevant to
its investigation 42 U.S.C. §10805(A)(1)(a); 42 C.F.R. §§51.42 (b) through (e); 45 C.F.R.
§§1326.27(0)(1) and (d).

V.

As to the remaining elements of the preliminary injunction analysis there is no dispute
that a P & A system’s “inability to meet its federal statutory mandate to protect and advocate the
rights of disabled people constitutes irreparable harm.” Ohio Leg. Rights, 365 F. Supp. 2d at 883
(citing Hartford 355 F.Supp.2d at 653 (citing cases)).

The Sixth Circuit has described the balance of equities prong as “Whether issuance of a
preliminary injunction would cause substantial harm to others.” Leary v. Daeschner, 228 F.3d
729, 736 (6th Cir. 2000) (citation omitted). This factor weighs in DRO’s favor. Issuance of an
injunction against Buckeye Ranch does not subject it to a penalty or hardship because it only
requires compliance with the P & A Acts. Contrarily, Buckeye Ranch’s refusal to allow DRO to
access youth and records for investigatory purposes does in a real and readily identifiable way,
pose a threat to DRO’s ability to discharge its statutorily mandated obligations And, as to harm

to any third parties the Court finds none DRO routinely conducts investigative visits of

34

facilities in Ohio without adverse effects DRO has offered repeated assurances which this
Court finds no reason to doubt, that it will conduct its activities in a time and manner that is not
disruptive to the youth.

Finally, the public interest is served by the fulfillment of DRO’s mandate as the P & A
agency, as evidenced by Congress’s findings regarding the need for the P & A system, In
determining the public interests that are relevant to a motion for a preliminary injunction this
Court may consider Congress’s statements about the public interest See llA Charles A. Wright,
Arthur R. Miller & Mary Kay Kane, Federal Practice and Procedure § 2948.4 (2d ed 1995) (“The
public interest may be declared in the form of a statute.”); see also, NACCO Materials Handling
Group, Inc. v. Toyota Materials Handling USA, Inc., 246 F. App’x. 929, 944 (6th Cir. 2007). By
enacting the P & A Acts Congress made an explicit finding that “[s]tate systems for monitoring
compliance with respect to the rights of individuals with mental illness vary widely and are
frequently inadequate.” 42 U.S.C. § 10801. Congress created the P & A system, funded it, and
granted it broad access authority because individuals with disabilities are “vulnerable to abuse,
injury, and neglect.” Pennsylvania Prot. & Advocacy Inc., 228 F.3d at 425 . In these actions
Congress has expressed that the public interest is satisfied by allowing P & A systems like DRO,
access to the records and individuals it seeks from Buckeye Ranch.

VI.

DRO requests and Buckeye Ranch does not oppose, waiver of the bond that is a required
requisite to the issuance of a preliminary injunction Rule 65 of the Federal Rules of Civil
Procedure provides that no “preliminary injunction shall issue except upon the giving of security
by the applicant[.]” F ed Civ. P. 65( c). “While [the Sixth Circuit] recognize[s] that the

language of Rule 65(c) appears to be mandatory, and that many circuits have so interpreted it, the

35

rule in our circuit has long been that the district court possesses discretion over whether to
require the posting of security.” Moltan Co. v. Eagle-Picher Industries, Inc., 55 F.3d 1171, 1176
(6th Cir. 1995). No bond is required of a governmental agency. DRO stands in the stead of a
governmental agency, Further, this preliminary injunction imposes no significant financial
burden on Buckeye Ranch. The equitable circumstances of the present case support a conclusion
that the posting of a bond is not warranted See Am. Sys. Consulting, Inc. v. Devier, 514 F. Supp.
2d 1001, 1010 (S.D. Ohio 2007) (finding that a bond Was not warranted after an equitable
analysis).
VII.

Based on the foregoing, the Court GRANTS DRO’s Motion for Preliminary lnjunction
(Case No. 18-cV-894, ECF No. 7, 9) and DENIES Buckeye Ranch’s Motion for Temporary
Restraining Order (Case No. 18-cv-906, ECF No. 2).

IT IS SO ORDERED.

z~rv»rs\‘\ /(’\

/
DATE ED A. SARGUS, JR.
C ITED STATES DISTRICT JUDGE

36

